Case: 18-20009      Document: 00514698939         Page: 1    Date Filed: 10/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 18-20009                     United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 26, 2018
RALPH W. ROGERS, SR.,
                                                                     Lyle W. Cayce
                                                 Plaintiff-Appellant      Clerk


v.

WARDEN BREWER; WARDEN LACOX; WARDEN PRESWOOD; WARDEN
CARTER; SUPERVISOR J. PEGODA; MAINTENANCE SUPERVISOR
BRUMLEY; CHAPLAIN MOSS; SERGEANT PARKER; SERGEANT
WILLIAMS; CORRECTIONAL OFFICER SAXON; MAJOR RIGSBY; TEXAS
DEPARTMENT OF CRIMINAL JUSTICE - INSTITUTIONAL DIVISION -
TRUST FUND; 236TH DISTRICT COURT; CRIMINAL DISTRICT COURT
NO. 2; UNIVERSITY OF TEXAS MEDICAL BRANCH GALVESTON TEXAS;
COURT OF CRIMINAL APPEALS,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:17-CV-3683


Before SOUTHWICK, HAYNES, and HO, Circuit Judges.
PER CURIAM: *
       Ralph W. Rogers, Sr., Texas prisoner # 493394, filed a civil rights action
in the district court complaining inter alia of poor cell conditions and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20009    Document: 00514698939      Page: 2   Date Filed: 10/26/2018


                                 No. 18-20009

inadequate medical care. The district court denied Rogers’s request for leave
to proceed in forma pauperis (IFP) and dismissed the complaint because Rogers
is subject to the three-strikes bar of 28 U.S.C. § 1915(g). Rogers now moves
this court for leave to proceed IFP on appeal.
      The record shows and Rogers does not dispute that he has three strikes
under § 1915(g); thus, to proceed IFP on appeal, he must show that he “is under
imminent danger of serious physical injury.”        § 1915(g); see Adepegba v.
Hammons, 103 F.3d 383, 388 (5th Cir. 1996). Rogers has not satisfied this
standard.
      Also pending are Rogers’s requests for an injunction pending appeal and
emergency medical release and motions requesting that the court take “judicial
notice” of his deteriorating medical conditions and other matters, for an
evidentiary hearing, and for the appointment of counsel. These motions are
DENIED.
      The motion for leave to proceed IFP on appeal is DENIED. The appeal
is DISMISSED AS FRIVOLOUS. See Baugh v. Taylor, 117 F.3d 197, 202
& n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.




                                       2